Jaycox, J.
A summary proceeding in which a final order awarding possession of the premises to the landlord was made. The tenant, by an attorney appearing specially, moves to vacate the final order, upon the ground that the tenant was not served. The motion was denied upon the ground that the court was without power to entertain the motion unless the tenant submitted himself to the jurisdiction of the court, so that, in the event of such motion being granted, the court could set the case down for trial as mentioned in section 253 of the Municipal Court Act. Decisions have been made both ways. The earlier decisions hold that the court had power to entertain the motion and grant the relief prayed for without setting-the ease for trial, pleading, etc. The later cases hold the opposite and the decision below is supported by those decisions. Although ’ this procedure has recently been consistently followed, it has not escaped criticism, even at the hands of those who followed it. In Duly v. Herman, 84 Misc. Rep. 26, it is said: “ It is certainly an anomalous proceeding that, where a defendant seeks relief from a judgment obtained without jurisdiction of his person, he can obtain this relief in the lower court only by submitting his person to the court’s jurisdiction, and having the case set for a trial, yet under the construction placed by this court on the Municipal Court Act the Municipal Court can pass "on a motion for such relief only upon such terms.”
*470I can see no reason for perpetuating the anomaly. The act, in my estimation, does not require it. Section 253 of the Municipal Court Act is an enumeration of the powers of the court, but there is nothing in the section requiring the court to exercise all its powers in each instance. It is given power to set aside, vacate or modify any judgment or final order, or order in any such action or proceeding, and it may stop there. It is also given the power to ‘ ‘ set the action or proceeding down for pleading, hearing or trial, as the case may require. ’ ’ This power is in addition to the power to set aside, vacate or modify, and the conjunctive “ and ” is correct. In some instances the power to set aside, vacate or modify is all that is necessary to afford appropriate relief. In other instances, to afford appropriate relief the court must set aside or vacate and set down for pleading or trial, as the case may require. If the conjunctive “ and ” so firmly binds one form of the lease to the other that one form cannot be granted without the other, what must the court do when it modifies the judgment?' Must it still set the case for pleading or trial? The question answers itself. But an affirmative answer is the logical reason of the present interpretation of this section. Construed as I have suggested, it is logical and other anomalous results are avoided. If construed as it has been in the late cases, it produces this result:
A tenant moving, as the tenant moves herein, to set aside a final order on the ground of failure to serve the precept, submits himself to the jurisdiction of the court and has his motion heard on the merits. If the motion is granted, that is an adjudication that the process was not served but he does not yet obtain any relief appropriate to the situation. He is now in a position where he may have decided again the very question which has just been decided, viz: whether *471process was served on him or not. He may, under section 248, raise the question of the jurisdiction of the court, and, if he is so fortunate as to have the question decided the same way as before, the.petition will be dismissed. The statute provides, and the courts should hold, that the Municipal Court has power in the first instance to vacate a final order and dismiss a petition in summary proceedings when it is satisfied that the precept was not served.
Aspinall, J., concurs.